Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-23 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 12, and 23 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/20/2022.


Response to Arguments

Regarding claim 23 previously rejected under 35 U.S.C. § 101, claim 23 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1 and 12 previously rejected under 35 U.S.C. § 102(a), Applicant's arguments, see “As such, Applicant respectfully submits that the Papasakellariou does not teach or suggest, “determining a second channel quality of the downlink channel, based on a set of parameters associated with a target performance of the downlink channel”, as recited in some form or fashion by Claims 1 and 12. Furthermore, the references You, Yang, and Xu, also fail to teach or suggest the aforementioned feature, nor were they cited to do such.” on page 11, filed on 01/20/2022, with respect to Papasakellariou et al. US Pub 2016/0226649 (hereinafter “Papasakellariou”), have been fully considered but are moot, over the limitations of "wherein the first channel quality is indicative of a channel condition of the downlink channel from the network device to the terminal device;” and “wherein the second channel quality is indicative of a target channel quality for the downlink channel under one or more link conditions or network conditions”. Said limitations are newly added to the amended Claims 1 and 12 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from previously applied reference Papasakellariou in combination with newly found reference Yang et al. US Pub 2017/0265229 (hereinafter “Yang”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 5-7, 9, 11-13, 16-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. US Pub 2016/0226649 (hereinafter “Papasakellariou”), and in view of Yang et al. US Pub 2017/0265229 (hereinafter “Yang”).
Regarding claim 1 (Currently Amended)
Papasakellariou discloses a method implemented at a network device (e.g. “eNB 102” in Fig. 1) in a communication network (“FIG. 1 illustrates an example wireless communication network” [0012]), comprising:
determining a first channel quality (i.e. CQI) of a downlink channel (i.e. PDSCH) between the network device (e.g. “eNB 102” in Fig. 1) and a terminal device (e.g. “LC-UE 114” in Fig. 1), based at least in part on uplink transmission (i.e. PUCCH) from the terminal device to the network device (“In block 1350, LC-UE 114 reports a resulting CQI and PMI, forming a unit of CSI, to eNB via PUCCH or PUSCH 1355 for link adaptation and resource allocation in block 1360 by eNB 102.” [0150]; Fig. 13);
determining a second channel quality of the downlink channel, based on a set of parameters associated with a target performance of the downlink channel (“A third example for LC-UE 114 to provide a CQI for an M-PDCCH transmission is to provide a separate indication than for a CQI for a PDSCH transmission.  LC-UE 114 can also provide two separate CQI reports, a first for a PDSCH transmission and a second for M-PDCCH transmission.  The eNB 102 can configure the two separate CQI reports to occur in separate PUCCH transmissions or in separate PUSCH transmissions, or in a same PUCCH transmission or in a same PUSCH transmission.” [0116]); and 
Papasakellariou does not specifically teach wherein the first channel quality is indicative of a channel condition of the downlink channel from the network device to the terminal device; wherein the second channel quality is indicative of a target channel quality for the downlink channel under one or more link conditions or network conditions, and updating a repetition level for the downlink channel based on the first channel quality and the second channel quality, the repetition level indicating a number of repetition transmissions in the downlink channel.
	In an analogous art, Yang discloses wherein the first channel quality is indicative of a channel condition of the downlink channel (e.g. “downlink RF conditions”) from the network device (i.e. “eNodeB 110” in Fig. 5) to the terminal device (i.e. “MTC-UE 120-1” in Fig. 5”; “Process 700 may additionally include determining a PDSCH repetition level based on the downlink RF conditions” [0065]; Fig. 7; and furthermore “eNB 110 may receive signals from MTC UE 120-1 via a PUSCH that include a PUSCH DMRS 550. eNB 110 (e.g., post-access repetition calculator 330 may estimate the uplink DMRS signal power level to estimate the path loss over the PUSCH. Post-access repetition calculator 330 may then calculate the uplink minimum coupling loss and use a lookup table (e.g., Table 2) to decide an uplink repetition level for the PUSCH” [0049]); 
wherein the second channel quality is indicative of a target channel quality for the downlink channel under one or more link conditions (i.e. link conditions”) or network conditions (“Process 700 may additionally include determining a PDSCH repetition level based on the differences in link properties (block 730)” [0065]; Fig. 7; and furthermore “determines the repetition level using a mapping table, such as Table 3, which takes into account DL-UL link differences for a particular UE type.” [0035]; [0050]; Table 3), and 
updating a repetition level for the downlink channel (i.e. PDSCH) based on the first channel quality and the second channel quality, the repetition level indicating a number of repetition transmissions in the downlink channel (“eNB 110 may continue to provide signals to MTC UE 120-1 using the 0 updated PDSCH repetition level 580,” [0051]; Fig. 5; and furthermore “eNB 100 (e.g., post-access repetition calculator 330) may decide the minimum coupling loss for the DL by taking into account other MTC UE 120-1 receiver characteristics (as indicated in the UE profile, such as antenna characteristics), and then decide the repetition level using a mapping table, such as Table 3 above, which takes into account DL-UL link differences for a particular UE type.” [0065]; Table 3).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou’s method to enabling link adaptation and transmitting associated control information to include Yang’s method for dynamically determining repetition and resource utilization based on service reliability and radio frequency (RF) conditions in order to efficiently receive/transmit uplink/downlink data and control information using limited radio resources (Yang [0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for dynamically determining repetition 

Regarding claim 2
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, wherein the downlink channel is a downlink control channel (“PDSCH” [0006]), and 
wherein determining the first channel quality comprising determining the first channel quality based on at least one of
 a Channel Quality Indicator (CQI) from an uplink channel (“PUCCH”) between the network device and the terminal device (“In block 1350, LC-UE 114 reports a resulting CQI and PMI, forming a unit of CSI, to eNB via PUCCH or PUSCH 1355 for link adaptation and resource allocation in block 1360 by eNB 102.” [0150]; Fig. 13)
and a detection of a Discontinuous Transmission (DTX) from the uplink channel (“UE 114 transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH).  When UE 114 needs to transmit data information and UCI in a same SF, UE 114 can multiplex both in a PUSCH.  The UCI includes HARQ acknowledgement (HARQ-ACK) information indicating correct (ACK) or incorrect (NACK) detection for data transport block (TB) in a PDSCH, or absence of a PDCCH detection (DTX),” [0067]).

Regarding claim 5
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, wherein the downlink channel is a downlink data channel, and wherein determining the second channel quality of the downlink channel comprises:
Papasakellariou further discloses determining a Modulation and Coding Scheme (MCS) based on the first channel quality (“CSI includes Channel Quality Information (CQI) and Precoding Matrix Indicator (PMI).  The CQI informs eNB 102 of a modulation and coding scheme (MCS) for a transmission of a data TB so that UE 114 can detect the data TB with a block error rate (BLER) that is below a predetermined value, such as 10%.” [0068]); and 
determining a second channel quality based on the set of parameters associated with the target performance of the downlink channel under the determined MCS (“For example, either the wideband CQI or the sub-band CQI can be reduced to 2 bits that can indicate one out of four repetition numbers (number of SFs) for a PDSCH transmission with a predetermined MCS.” [0132] and furthermore “when MCS reduction is possible, eNB 102 can configure LC-UE 114 to use a first MCS when LC-UE does not multiplex UCI in a PUSCH and a second MCS when LC-UE 114 multiplexes UCI in a PUSCH, where the second MCS is smaller than the first MCS.” [0165]).

Regarding claim 6
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 5, wherein determining the MCS based on the first channel quality comprises:
Papasakellariou further discloses determining the MCS based on the first channel quality and a relationship between MCSs and channel qualities (“When a PDSCH transmission to LC-UE 114 is with a number of repetitions corresponding to a large CE level, a fine measurement granularity may not be possible when a SINR experienced by LC-UE 114 is very low (for example, less than -10 dB).  Then, a granularity of either a wideband CQI or a sub-band CQI can be reduced to only indicate a number of repetitions LC-UE 114 requires to detect a data transport block with a predetermined MCS (see also REF 3) and detection reliability, such as a 10% BLER, for the PDSCH transmission mode.  For example, either the wideband CQI or the sub-band CQI can be reduced to 2 bits that can indicate one out of four repetition numbers (number of SFs) for a PDSCH transmission with a predetermined MCS.” [0132]).

Regarding claim 7
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, wherein updating the repetition level comprises:
Yang further discloses in response to the first channel quality exceeding the second channel quality, keeping the repetition level (via the repetition estimator 310) unchanged or decreasing the repetition level (“In response to initial attachment request 510, eNB 110 may retrieve 520 UE profile data from EPC 140.  The UE profile data may identify UE features (e.g., power level, antenna types, etc.) for MTC UE 120-1.  Based on the resource set used by MTC UE 120-1 in attach request 510 and its implied repetition level, eNB 110 (e.g., PRACH repetition estimator 310) may estimate an RF condition for MTC UE 120-1.  Initial PDSCH repetition estimator 320 may use the estimated RF condition to determine 530 an initial PDSCH repetition level.  Using the initial PDSCH repetition level determined by initial PDSCH repetition estimator 320, eNB 110 may provide initial PDSCH signals 540 to MTC UE 120-1.” [0048]; Fig. 5. One skilled in the art can apply Yang’s teaching to design a repetition estimator to calculate whether the first channel quality exceeding the second channel quality or not, and take appropriate response regarding setting the repetition level.).

Regarding claim 9
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, further comprising:
Papasakellariou further discloses transmitting the updated repetition level for the downlink channel to the terminal device (“An eNB, such as eNB 102, configures a LC-UE, such as LC-UE 114, with a first sub-band 1110 and a second sub-band 1120 for repetitions of an M-PDCCH transmission and with a first sub-band 1130 and a second sub-band 1140 for repetitions of a PDSCH transmission.” [0120]; [0118]).
Yang further discloses transmitting the updated repetition level for the downlink channel to the terminal device (“eNB 110 may continue to provide signals to MTC UE 120-1 using the 0 updated PDSCH repetition level 580,” [0051]; Fig. 5)

Regarding claim 11
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, 
Papasakellariou further discloses wherein the communication network is a machine type communication (MTC) network (“Machine type communications (MTC) or Internet of Things (IoT) refers to communication of automated devices in a network.” [0062]; [0064]), and the downlink channel is at least one of: 
MTC Physical Downlink Control Channel (MPDCCH) (“FIG. 14 illustrates eNB and LC-UE functionalities for CSI reporting when the set of sub-bands for CSI measurements is identical to the set of sub-bands for M-PDCCH transmissions according to this disclosure;” [0025]; [0113]), and MTC Physical Downlink Shared Channel (MPDSCH) (“FIG. 11 illustrates a determination by an eNB of a CQI for a PDSCH transmission to a LC-UE based on a CQI reported by the LC-UE based on measurements in sub-bands configured for an M-PDSCH transmission according to this disclosure;” [0022]). 

Regarding claim 12 (Currently Amended)
Papasakellariou discloses a network device (e.g. “eNB 102” in Fig. 3); [0053], comprising:
a processor (“controller/processor 325” in Fig. 3; [0053]); and 
a memory (“memory 330” in Fig. 3; [0053]) coupled to the processor and storing instructions thereon, the instructions, when executed by the processor, causing the communication device to perform actions, the actions comprising:
determining a first channel quality of a downlink channel between the network device and a terminal device, based at least in part on uplink transmission from the terminal device to the network device, wherein the first channel quality is indicative of a channel condition of the downlink channel from the network device to the terminal device;
determining a second channel quality of the downlink channel based on a set of parameters associated with a target performance of the downlink channel, wherein the second channel quality is indicative of a target channel quality for the downlink channel under one or more link conditions or network conditions; and 
updating a repetition level for the downlink channel based on the first channel quality and the second channel quality, the repetition level indicating a number of repetition transmissions in the downlink channel (as aforementioned in claim 1 discussion).
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 1 Therefore apparatus claim 12 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 13
The network device according to Claim 12, wherein the downlink channel is a downlink control channel, and wherein determining the first channel quality comprising determining the first channel quality based on at least one of: a Channel Quality Indicator (CQI) from an uplink channel between the network device and the terminal device, and a detection of a Discontinuous Transmission (DTX) from the uplink channel.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 2 Therefore apparatus claim 13 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 16
The network device according to Claim 12, wherein the downlink channel is a downlink data channel, and wherein determining the second channel quality of the downlink channel comprises: determining a Modulation and Coding Scheme (MCS) based on the first channel quality; and determining a second channel quality based on the set of parameters associated with the target performance of the downlink channel under the determined MCS.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 16 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 17
The network device according to Claim 16, wherein determining the MCS based on the first channel quality comprises: determining the MCS based on the first channel quality and a relationship between MCSs and channel qualities.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 17 corresponds to 

Regarding claim 18
The network device according to Claim 12, wherein updating the repetition level comprises: in response to the first channel quality exceeding the second channel quality, keeping the repetition level unchanged or decreasing the repetition level.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 18 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 20
The network device according to Claim 12, wherein the actions further comprising: transmitting the updated repetition level for the downlink channel to the terminal device.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 20 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 22
The network device according to Claim12, wherein the communication network is a machine type communication (MTC) network, and the downlink channel is at least one of: MTC Physical Downlink Control Channel (MPDCCH), and MTC Physical Downlink Shared Channel (MPDSCH)


Regarding claim 23 (Currently Amended)
A non-transitory computer readable medium having instructions stored thereon, the instructions, when executed on at least one processor, causing the at least one processor to carry out the method according to any of Claims 1 to 11.
The scope and subject matter of non-transitory computer readable medium claim 23 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 23 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, in view of Yang, and further in view of You et al. US Pub 2018/0205512 (hereinafter “You”).
Regarding claim 3
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, wherein the downlink channel is a downlink data channel (“PDSCH” [0006]), and 
wherein determining the first channel quality comprises determining the first channel quality based on at least one of:
a CQI from an uplink channel between the network device and the terminal device (“In block 1350, LC-UE 114 reports a resulting CQI and PMI, forming a unit of CSI, to eNB via PUCCH or PUSCH 1355 for link adaptation and resource allocation in block 1360 by eNB 102.” [0150]; Fig. 13), 
a statistics of Acknowledgement (ACK) and Negative Acknowledgement (NACK) from the uplink channel (“UE 114 transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH).  When UE 114 needs to transmit data information and UCI in a same SF, UE 114 can multiplex both in a PUSCH.  The UCI includes HARQ acknowledgement (HARQ-ACK) information indicating correct (ACK) or incorrect (NACK) detection for data transport block (TB) in a PDSCH” [0067])
Papasakellariou does not specifically teach a value of Control Format Indicator (CFD for a downlink control channel.
In an analogous art, You discloses a value of Control Format Indicator (CFD for a downlink control channel (“The PCFICH carries a control format indicator (CFI), which indicates any one of values of 1 to 3.  For a downlink system bandwidth N.sup.DL.sub.RB&gt;10, the number 1, 2 or 3 of OFDM symbols which are spans of DCI carried by the PDCCH is given by the CFI.  For a downlink system bandwidth N.sup.DL.sub.RB.ltoreq.10, the number 2, 3 or 4 of OFDM symbols which are spans of DCI carried by the PDCCH is given by CFI+1.” [0082]; Table 4).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou’s method to enabling link adaptation and transmitting associated control information, as modified by Yang, to include You’s method for transmitting or receiving uplink/downlink control in order to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using limited radio resources (You [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate You’s method for transmitting or receiving uplink/downlink control into Papasakellariou’s method to enabling link adaptation and transmitting associated control information since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Regarding claim 14
The network device according to Claim 12, wherein the downlink channel is a downlink data channel, and wherein determining the first channel quality comprises determining the first channel quality based on at least one of:
a CQI from an uplink channel between the network device and the terminal device, a statistics of Acknowledgement (ACK) and Negative Acknowledgement (NACK) from the uplink channel, and a value of Control] Format Indicator (CFI) for a downlink control channel.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 14 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 4, 8, 10, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, in view of Yang, and further in view of Xu et al. US Pub 2017/0141903 (hereinafter “Xu”).
Regarding claim 4
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, wherein the set of parameters associated with the target performance of the downlink channel includes at least one of:
Papasakellariou further discloses a target error rate of the downlink channel (“The CQI informs eNB 102 of a modulation and coding scheme (MCS) for a transmission of a data TB so that UE 114 can detect the data TB with a block error rate (BLER) that is below a predetermined value, such as 10%.” [0068]), 
a coverage range of the communication network (“Coverage can be further degraded by the location of LC-UEs that can often be in basements of building or, in general, in locations where propagation of radio signals experiences substantial path-loss.  For these reasons, supporting coverage enhancements (CE) is an essential feature for a communication system supporting LC-UEs.  In extreme coverage scenarios, LC-UEs may have characteristics such as very low data rate, greater delay tolerance, and limited mobility, thereby potentially being capable to operate without some messages/channels.  Not all LC-UEs require CE or require a same amount of CE. In addition, in different deployment scenarios, a required CE level can be different for different eNBs, for example depending on a eNB transmission power or an associated cell size, as well as for different LC-UEs, for example depending on a location of a LC-UE.” [0089]), 
a transmission power of the network device (“As eNB 102 can boost, when possible, a transmission power to LC-UE 114 in order to reduce a required number of repetitions for a respective channel” [0124]), 
a transmission power of the terminal device (“The requirements of reduced power consumption or reduced cost for MTC UEs that can be realized by limiting the power amplifier gain or reducing the number of receiver antennas can lead to reduced coverage for MTC UEs relative to conventional UEs.” [0064]),
Papasakellariou does not specifically teach a traffic model of the communication network.
In an analogous art, Xu discloses a traffic model of the communication network (“the link adaptation technology of the present invention can effectively meet the requirements of a wireless communication link for link adaptation in scenarios such as fast channel change (especially for mobile networks), traffic data burst, interference data burst, cell handover, etc.” [0412]).
(Xu [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xu’s method for processing feedback information into Papasakellariou’s method to enabling link adaptation and transmitting associated control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, wherein updating the repetition level comprises:
Yang further discloses increasing the repetition level (“For example, DL scheduler 340 may increase the repetition and CE level for ultra-reliable service, such as providing an extra five repetitions or a higher dB margin for ultra-reliable traffic (e.g., downlink UR signals 102).” [0037])
Papasakellariou and Yang do not specifically teach in response to the first channel quality being less than the second channel quality, increasing the repetition level so that a repetition gain of the increased repetition level is larger than a difference between the first channel quality and the second channel quality.
In an analogous art, Xu discloses in response to the first channel quality (e.g. “SINR0”) being less than the second channel quality (e.g. “SINR2”), increasing the repetition level so that a repetition gain of the increased repetition level is larger than a difference between the first channel quality and the second channel quality (“predicting an initial Signal to Interference Plus Noise Ratio (SINR) 0 according to the CQI information; perform adjustment of a second time on the SINR0 according to the data transmission level indication information to acquire SINR2; and determining the MCS of the data information according to the SINR2 acquired after the adjustment and according to a preset SINR and MCS correspondence table.” [0257]; One skilled in the art can apply Xu’s teaching to design a repetition estimator to calculate whether the first channel quality being less than the second channel quality or not, and take appropriate response regarding setting the repetition level; and furthermore “The triggered repetition number level indication information is a retransmission number or a retransmission number required to be adjusted for correctly receiving or receiving the transport block at a target error rate on a corresponding resource of the data shared channel.” [0336]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou’s method to enabling link adaptation and transmitting associated control information, as modified by Yang, to include Xu’s method for processing feedback information in order to efficiently match the appropriate MCS with CQI level (Xu [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xu’s method for processing feedback information into Papasakellariou’s method to enabling link adaptation and transmitting associated control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
Papasakellariou, as modified by Yang, previously discloses the method according to Claim 1, 
Papasakellariou further discloses Signal to Interference plus Noise Ratio (SINR) (“SINR” [0096]) but does not specifically teach a Signal to Noise Ratio (SNR).
In an analogous art, Xu discloses wherein the first channel quality and the second channel quality are at least one of: a Signal to Interference plus Noise Ratio (SINR) (“This selection is based on a mapping relationship between a measured SINR and an allocated optimum MCS.” [0007]), and a Signal to Noise Ratio (SNR) (“Another form includes: firstly acquiring a modulation and coding level required to be adjusted, then acquiring an SNR required to be adjusted according to a correspondence relationship between a modulation and coding index table and SNRs, and then acquiring a CQI required to be adjusted according to a relationship between a CQI and an SNR, so as to acquire the triggered channel quality indication information.” [0183]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Papasakellariou’s method to enabling link adaptation and transmitting associated control information, as modified by Yang, to include Xu’s method for processing feedback information in order to efficiently match the appropriate MCS with CQI level (Xu [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xu’s method for processing feedback information into Papasakellariou’s method to enabling link adaptation and transmitting associated control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
The network device according to Claim 12, wherein the set of parameters associated with the target performance of the downlink channel includes at least one of: a target error rate of the downlink channel, a coverage range of the communication network, a transmission power of the network device, a transmission power of the terminal device, and a traffic model of the communication network.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 15 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 19
The network device according to Claim 12, wherein updating the repetition level comprises: in response to the first channel quality being less than the second channel quality, increasing the repetition level so that a repetition gain of the increased repetition level is larger than a difference between the first channel quality and the second channel quality.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 19 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 21
The network device according to Claim 12, wherein the first channel quality and the second channel quality are at least one of: a Signal to Interference plus Noise Ratio (SINR), and a Signal to Noise Ratio (SNR).
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 21 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411


/GARY MUI/Primary Examiner, Art Unit 2464